UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form 10-Q/A (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-148346 BLUE EARTH, Inc. (Exact Name of small business issuer as specified in its charter) Nevada 98-0531496 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2298 Horizon Ridge Parkway, Suite 205, Henderson, NV 89052 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number:(702)263-1808 N/A (former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] The registrant has not yet transitioned into this requirement. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes []No [X] As of April 26, 2011 the issuer had 13,457,807 outstanding shares of Common Stock. EXPLANATORY NOTE This Amendment on Form 10-Q amends the Annual Report on Form 10-Q for the period ended March 31, 2011 (the “Original Report”) and is being filed by Blue Earth, Inc. (the “Company”) to correct certain clerical errors that occurred in the filing of the Original Report. In the process of filing the Original Report, a clerical error made on the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 was perpetuated in the Original Report.For specific details of the error, refer to the Form 10K/A filed for the year ended December 31, 2010.As a result of that error, the Original Report contained errors in certain numbers contained within the Consolidated Balance Sheets, Consolidated Statements of Operations and Consolidated Statements of Changes in Stockholders’ Equity. This amended Form 10-Q corrects errors related to the above mentioned error which affected the amount of Additional Paid-in Capital and Accumulated Deficit for the period ended March 31, 2011 and the year ended December 31, 2010 in both the Consolidated Balance Sheets and Consolidated Statements of Changes in Stockholders’ Equity. Additionally, all references to the Company’s net loss for the period ended March 31, 2011 and the year ended December 31, 2010 and retained earnings as of March 31, 2011 and December 31, 2010 in narrative sections of the Original Report have been corrected where applicable. Unless expressly noted otherwise, the disclosures in this Form 10-Q/A continue to speak as of the date of the Original Report, and do not reflect events occurring after the filing of the Original Report.For additional information on subsequent events, the reader should refer to the Forms 8-K the Company has filed in 2011.The filing of this Form 10-Q/A shall not be deemed an admission that the Original Report, when made, included any untrue statement of a material fact or omitted to state a material fact necessary to make a statement not misleading. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 16 2 PART I ITEM 1. FINANCIAL STATEMENTS Blue Earth Inc. and Subsidiary Index to Condensed Consolidated Financial Statements Page Financial Statements Condensed Consolidated Balance Sheets- March 31, 2011 (unaudited)and December31, 2010 (audited) 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Stockholders’ Equity for the three months ended March 31, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 3 BLUE EARTH, INC. AND SUBSIDIARIES (fka Genesis Fluid Solutions Holdings, Inc.) Condensed Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) (audited) CURRENT ASSETS Cash $ $ Accounts receivable, net - Inventory, net - Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deposits Distributorship, net - Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY CURRENT LIABILITIES Warrant derivative liability $ $ Current portion of notes payable - Accounts payable and accrued expenses Total Current Liabilities LONG TERM LIABILITIES Long term portion of notes payable - Total Liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock; 25,000,000 shares authorized at $0.001 par value, zero shares issued and outstanding - - Common stock; 100,000,000 shares authorized at $0.001 par value, 13,457,807 and 11,855,232 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 BLUE EARTH, INC. AND SUBSIDIARIES (fka Genesis Fluid Solutions Holdings, Inc.) Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, March 31, REVENUES $ $
